Name: Decision No 1720/2006/EC of the European Parliament and of the Council of 15Ã November 2006 establishing an action programme in the field of lifelong learning
 Type: Decision
 Subject Matter: education;  European construction;  employment;  management
 Date Published: 2006-11-24

 24.11.2006 EN Official Journal of the European Union L 327/45 DECISION No 1720/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 November 2006 establishing an action programme in the field of lifelong learning THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 149(4) and 150(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Council Decision 1999/382/EC (4) established the second phase of the Community vocational training action programme Leonardo da Vinci. (2) Decision No 253/2000/EC of the European Parliament and of the Council (5) established the second phase of the Community action programme in the field of education Socrates. (3) Decision No 2318/2003/EC of the European Parliament and of the Council (6) established a multi-annual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (eLearning programme). (4) Decision No 791/2004/EC of the European Parliament and of the Council (7) established a Community action programme to promote bodies active at European level in the field of education and training and to support specific activities in this field. (5) Decision No 2241/2004/EC of the European Parliament and of the Council (8) established a single framework for the transparency of qualifications and competences (Europass). (6) Decision No 2317/2003/EC of the European Parliament and of the Council (9) established a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004 to 2008). (7) The Bologna Declaration, signed by the Ministers for Education of 29 European countries on 19 June 1999, established an intergovernmental process aimed at creating a European Area of Higher Education by 2010, which requires support at Community level. (8) The Lisbon European Council of 23 and 24 March 2000 set a strategic goal for the European Union to become the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion, and invited the Education Council to undertake a general reflection on the concrete future objectives of education systems, focusing on common concerns and priorities while respecting national diversity. (9) An advanced knowledge society is the key to higher growth and employment rates. Education and training are essential priorities for the European Union in order to achieve the Lisbon goals. (10) On 12 February 2001 the Council adopted a report on the concrete future objectives of education and training systems. On 14 June 2002 it subsequently adopted a detailed work programme on the follow-up of these objectives, requiring support at Community level. (11) The GÃ ¶teborg European Council of 15 and 16 June 2001 agreed a strategy for sustainable development and added an environmental dimension to the Lisbon process for employment, economic reform and social cohesion. (12) The Barcelona European Council of 15 and 16 March 2002 set the objective of making European Union education and training systems a world quality reference by 2010, and called for action to improve the mastery of basic skills, in particular by teaching at least two foreign languages from a very early age. (13) The Commission Communication and the Council Resolution of 27 June 2002 (10) on lifelong learning affirm that lifelong learning should be enhanced by actions and policies developed within the framework of Community programmes in this field. (14) The Council Resolution of 19 December 2002 (11) established a process of enhanced European cooperation in vocational education and training, requiring support at Community level. The Copenhagen Declaration, agreed by the Ministers for Education of 31 European countries on 30 November 2002, associated the social partners and the candidate countries with this process. (15) The Commission Communication on the Action Plan for skills and mobility noted the continuing need for action at European level to improve the recognition of education and training qualifications. (16) The Commission Communication on the Action Plan promoting language learning and linguistic diversity set out actions to be taken at European level during the period from 2004 to 2006 and requires follow-up action. (17) Promoting the teaching and learning of languages and linguistic diversity should be a priority of Community action in the field of education and training. The teaching and learning of languages is of special relevance among neighbouring Member States. (18) The interim evaluation reports of the existing Socrates and Leonardo da Vinci programmes and the public consultation on the future of Community activity in education and training revealed a strong and in some respects growing need for continuing cooperation and mobility in these fields at European level. The reports emphasised the importance of creating closer links between Community programmes and policy developments in education and training, expressed the wish that Community action should be structured so as to respond better to the lifelong learning paradigm, and pressed for a simpler, more user-friendly and more flexible approach to implementing such action. (19) Following the principle of sound financial management, the implementation of the programme may be simplified by recourse to lump sum funding, in respect either of support awarded to programme participants or of Community support for the structures established at national level for the administration of the programme. (20) Significant advantages would accrue from integrating Community support for transnational cooperation and mobility in the fields of education and training into a single programme, which would permit greater synergies between the different fields of action and offer more capacity to support developments in lifelong learning and more coherent, streamlined and efficient modes of administration. A single programme would also encourage better cooperation between the various levels of education and training. (21) A Lifelong Learning Programme should therefore be established to contribute through lifelong learning to the development of the European Union as an advanced knowledge society, with sustainable economic development, more and better jobs and greater social cohesion. (22) Given the specificities of the schools, higher education, vocational training and adult education sectors, and the consequent need for Community action to be based on objectives, forms of action and organisational structures tailored to them, it is appropriate to retain individual programmes within the framework of the Lifelong Learning Programme targeted at each of these four sectors, while maximising the coherence and common ground between them. (23) In its Communication Building our common Future: Policy challenges and Budgetary means of the Enlarged Union 2007-2013, the Commission set out a sequence of quantified targets to be achieved by the new generation of Community education and training programmes, which require a significant increase in mobility and partnership actions. (24) Given the demonstrated beneficial impacts of transnational mobility on individuals and on education and training systems, the high volume of unfulfilled demand for mobility in all sectors, and its importance in the context of the Lisbon target, it is necessary to increase substantially the volume of support for transnational mobility in the four sectoral sub-programmes. (25) In order to cover more adequately the real additional costs borne by students studying abroad, the standard student mobility grant should be maintained at an average of EUR 200 per month in real terms for the duration of the programme. (26) More provision should be made for the mobility needs of individual school pupils at secondary level and of individual adult learners, hitherto not covered by Community programmes, by introducing a new type of mobility action into the Comenius and Grundtvig programmes. The opportunities offered by individual teacher mobility for the development of long-term cooperation between schools in neighbouring regions should also be exploited more fully. (27) Small and medium-sized enterprises play an important role in the European economy. Hitherto, however, participation by such enterprises in the Leonardo da Vinci programme has been limited. Steps should be taken to improve the attractiveness of Community action to such enterprises, in particular by ensuring that more mobility opportunities are available for apprentices. Suitable arrangements, similar to those that exist under the Erasmus programme, should be made for the recognition of the outcomes of such mobility. (28) Given the particular educational challenges facing the children of occupational travellers and mobile workers in Europe, full use should be made of the opportunities available under the Comenius programme to support transnational activities targeted at their needs. (29) Increased mobility throughout Europe should be accompanied by constantly higher standards. (30) In order to respond to the increased need to support activities at European level designed to achieve these policy objectives, to provide a means of supporting trans-sectoral activity in the fields of languages and ICT, and to strengthen the dissemination and exploitation of results of the programme, it is appropriate to complement the four sectoral sub-programmes with a transversal programme. (31) In order to respond to the increasing need for knowledge and dialogue on the European integration process and its development, it is important to stimulate excellence in teaching, research and reflection in this field by supporting higher education institutions specialising in the study of the European integration process, European associations in the fields of education and training and the Jean Monnet Action. (32) It is necessary to provide sufficient flexibility in the formulation of this Decision to allow for appropriate adjustments in the actions of the Lifelong Learning Programme to respond to changing needs during the period from 2007 to 2013, and to avoid the inappropriately detailed provisions of previous phases of Socrates and Leonardo da Vinci programmes. (33) In all its activities, the Community is to aim to eliminate inequalities and promote equality between men and women, as provided for in Article 3(2) of the Treaty. (34) Further to Article 151 of the Treaty, the Community is to take cultural aspects into account in its action under other provisions of the Treaty, in particular in order to respect and to promote the diversity of its cultures. Particular attention should be paid to the synergy between culture, education and training. Intercultural dialogue should also be encouraged. (35) There is a need to promote active citizenship and respect for human rights and democracy, and to step up the fight against exclusion in all its forms, including racism and xenophobia. (36) There is a need to widen access for those from disadvantaged groups and to address actively the special learning needs of those with disabilities, in the implementation of all parts of the programme, including through the use of higher grants to reflect the additional costs of disabled participants, and the provision of support for the learning and use of sign languages and Braille. (37) Note should be taken of the achievements of the European Year of Education through Sport (2004) and of the potential educational benefits of cooperation between educational institutions and sports organisations that the Year highlighted. (38) The candidate countries for accession to the European Union and the EFTA countries which are members of the EEA may participate in Community programmes in accordance with agreements to be signed between the Community and these countries. (39) The Thessaloniki European Council of 19 and 20 June 2003 approved the Council conclusions of 16 June 2003 on the Western Balkans, including the Annex thereto entitled The Thessaloniki Agenda for the Western Balkans: moving towards European integration, which provides that Community programmes should be opened to the Stabilisation and Association Process countries on the basis of framework agreements to be signed between the Community and those countries. (40) The Community and the Swiss Confederation have declared their intention of undertaking negotiations to conclude agreements in areas of common interest such as Community education, training and youth programmes. (41) The Lifelong Learning Programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly with respect to the priorities for implementing the measures. The evaluation should include an external evaluation to be conducted by independent, impartial bodies. (42) In its Resolution of 28 February 2002 on the implementation of the Socrates programme (12) the European Parliament drew attention to the disproportionately onerous administrative procedures for grant applicants under the second phase of the programme. (43) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (13) and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 (14), which safeguard the Community's financial interests, have to be applied taking into account the principles of simplicity and consistency in the choice of budgetary instruments, a limitation on the number of cases where the Commission retains direct responsibility for their implementation and management, and the required proportionality between the amount of resources and the administrative burden related to their use. (44) Radical administrative simplification of application procedures is essential for successful implementation of the programme. Administrative and accounting requirements should be proportional to the size of the grant. (45) Appropriate measures should also be taken to prevent irregularities and fraud and the necessary steps should be taken to recover funds lost, wrongly paid or incorrectly used. (46) It is appropriate to ensure a correct closure of the Lifelong Learning Programme, in particular regarding the continuation of multi-annual arrangements for its management, such as the financing of technical and administrative assistance. As from 1 January 2014, the technical and administrative assistance should ensure, if necessary, the management of actions not finalised by the end of 2013, including monitoring and audit actions. (47) Since the objective of this Decision, namely the contribution of European cooperation to quality education and training, cannot be sufficiently achieved by the Member States because of the need for multilateral partnerships, transnational mobility and Community-wide exchanges of information, and can therefore, by reason of the nature of the actions and measures necessary, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (48) This Decision lays down for the entire duration of the programme, a financial envelope constituting the prime reference within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (15), for the budgetary authority during the annual budgetary procedure. (49) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16), HAVE DECIDED AS FOLLOWS: TITLE I GENERAL PROVISIONS CHAPTER I The Lifelong Learning Programme Article 1 Establishment of the Lifelong Learning Programme 1. This Decision establishes a programme for Community action in the field of lifelong learning, hereinafter referred to as the Lifelong Learning Programme. 2. The general objective of the Lifelong Learning Programme is to contribute through lifelong learning to the development of the Community as an advanced knowledge-based society, with sustainable economic development, more and better jobs and greater social cohesion, while ensuring good protection of the environment for future generations. In particular, it aims to foster interchange, cooperation and mobility between education and training systems within the Community so that they become a world quality reference. 3. (a) to contribute to the development of quality lifelong learning, and to promote high performance, innovation and a European dimension in systems and practices in the field; (b) to support the realisation of a European area for lifelong learning; (c) to help improve the quality, attractiveness and accessibility of the opportunities for lifelong learning available within Member States; (d) to reinforce the contribution of lifelong learning to social cohesion, active citizenship, intercultural dialogue, gender equality and personal fulfilment; (e) to help promote creativity, competitiveness, employability and the growth of an entrepreneurial spirit; (f) to contribute to increased participation in lifelong learning by people of all ages, including those with special needs and disadvantaged groups, regardless of their socio-economic background; (g) to promote language learning and linguistic diversity; (h) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning; (i) to reinforce the role of lifelong learning in creating a sense of European citizenship based on understanding and respect for human rights and democracy, and encouraging tolerance and respect for other peoples and cultures; (j) to promote cooperation in quality assurance in all sectors of education and training in Europe; (k) to encourage the best use of results, innovative products and processes and to exchange good practice in the fields covered by the Lifelong Learning Programme, in order to improve the quality of education and training. 4. In accordance with the administrative provisions set out in the Annex, the Lifelong Learning Programme shall support and supplement action taken by the Member States, while fully respecting their responsibility for the content of education and training systems and their cultural and linguistic diversity. 5. As set out in Article 3, the objectives of the Lifelong Learning Programme shall be pursued through the implementation of four sectoral programmes, one transversal programme, and the Jean Monnet programme, hereinafter collectively referred to as the sub-programmes. 6. This Decision shall be implemented over the period from 1 January 2007 to 31 December 2013. However, preparatory measures, including decisions by the Commission in accordance with Article 9, may be implemented as from the entry into force of this Decision. Article 2 Definitions 1. pre-school means organised educational activity undertaken before the start of obligatory primary schooling; 2. pupil means a person enrolled in a learning capacity at a school; 3. school means all types of institutions providing general (pre-school, primary or secondary), vocational and technical education and, exceptionally, in the case of measures to promote language learning, non-school institutions providing apprenticeship training; 4. teachers/educational staff means persons who, through their duties, are involved directly in the education process in the Member States; 5. trainers mean persons who, through their duties, are involved directly in the vocational education and training process in the Member States; 6. student means a person registered in a higher education institution, whatever their field of study, in order to follow higher education studies leading to a recognised degree or other recognised tertiary level qualification, up to and including the level of doctorate; 7. trainee means a person undergoing vocational training, either within a training institution or training organisation or at the workplace; 8. adult learner means a learner participating in adult education; 9. people in the labour market means workers, the self-employed or people available for employment; 10. higher education institution means: (a) any type of higher education institution, in accordance with national legislation or practice, which offers recognised degrees or other recognised tertiary level qualifications, whatever such establishments may be called in the Member States; (b) any institution, in accordance with national legislation or practice, which offers vocational education or training at tertiary level; 11. Joint Masters means Masters courses in higher education that: (a) involve a minimum of three higher education institutions from three different Member States; (b) implement a study programme which involves a period of study in at least two of those three institutions; (c) have built-in mechanisms for the recognition of periods of study undertaken in partner institutions based on, or compatible with, the European credit transfer system; (d) result in the awarding of joint, double or multiple degrees, recognised or accredited by the Member States, from the participating institutions; 12. vocational training means any form of initial vocational education or training, including technical and vocational teaching and apprenticeships, which contributes to the achievement of a vocational qualification recognised by the competent authorities in the Member State in which it is obtained, as well as any continuing vocational education or training undertaken by a person during his or her working life; 13. adult education means all forms of non-vocational adult learning, whether of a formal, non-formal or informal nature; 14. study visit means a short-term visit, made to study a particular aspect of lifelong learning in another Member State; 15. mobility means spending a period of time in another Member State, in order to undertake study, work experience, other learning or teaching activity or related administrative activity, supported as appropriate by preparatory or refresher courses in the host language or working language; 16. placement means spending a period of time in an enterprise or organisation in another Member State, supported as appropriate by preparatory or refresher courses in the host language or working language, with a view to helping individuals to adapt to the requirements of the Community-wide labour market, to acquiring a specific skill and to improving understanding of the economic and social culture of the country concerned in the context of acquiring work experience; 17. unilateral means involving a single institution; 18. bilateral means involving partners from two Member States; 19. multilateral means involving partners from at least three Member States. The Commission may regard associations or other bodies with membership from three Member States or more as multilateral; 20. partnership means a bilateral or multilateral agreement between a group of institutions or organisations in different Member States to carry out joint European activities in lifelong learning; 21. networkmeans a formal or informal grouping of bodies active in a particular field, discipline or sector of lifelong learning; 22. project means a cooperation activity with a defined outcome developed jointly by a formal or informal grouping of organisations or institutions; 23. project coordinator means the organisation or institution in charge of the implementation of the project by the multilateral grouping; 24. project partners means the organisations or institutions other than the coordinator, which form the multilateral grouping; 25. enterprise means all undertakings engaged in economic activity in the public or private sector whatever their size, legal status or the economic sector in which they operate, including the social economy; 26. social partners means, at national level, employers' and workers' organisations in conformity with national laws and/or practices and, at Community level, employers' and workers' organisations taking part in the social dialogue at Community level; 27. guidance and counselling means a range of activities such as information, assessment, orientation and advice to assist learners, trainers and other staff to make choices relating to education and training programmes or employment opportunities; 28. dissemination and exploitation of results means activities designed to ensure that the results of the Lifelong Learning Programme and its predecessors are appropriately recognised, demonstrated and implemented on a wide scale; 29. lifelong learning means all general education, vocational education and training, non-formal education and informal learning undertaken throughout life, resulting in an improvement in knowledge, skills and competences within a personal, civic, social and/or employment-related perspective. It includes the provision of counselling and guidance services. Article 3 Sub-programmes 1. (a) the Comenius programme, which shall address the teaching and learning needs of all those in pre-school and school education up to the level of the end of upper secondary education, and the institutions and organisations providing such education; (b) the Erasmus programme, which shall address the teaching and learning needs of all those in formal higher education and vocational education and training at tertiary level, whatever the length of their course or qualification may be and including doctoral studies, and the institutions and organisations providing or facilitating such education and training; (c) the Leonardo da Vinci programme, which shall address the teaching and learning needs of all those in vocational education and training, other than at tertiary level, as well as the institutions and organisations providing or facilitating such education and training; (d) the Grundtvig programme, which shall address the teaching and learning needs of those in all forms of adult education, as well as the institutions and organisations providing or facilitating such education. 2. (a) policy cooperation and innovation in lifelong learning; (b) promotion of language learning; (c) development of innovative ICT-based content, services, pedagogies and practice for lifelong learning; (d) dissemination and exploitation of results of actions supported under the programme and previous related programmes, and exchange of good practice. 3. (a) the Jean Monnet Action; (b) operating grants to support specified institutions dealing with issues relating to European integration; (c) operating grants to support other European institutions and associations in the fields of education and training. Article 4 Access to the Lifelong Learning Programme (a) pupils, students, trainees and adult learners; (b) teachers, trainers and other staff involved in any aspect of lifelong learning; (c) people in the labour market; (d) institutions or organisations providing learning opportunities within the context of the Lifelong Learning Programme, or within the limits of its sub-programmes; (e) the persons and bodies responsible for systems and policies concerning any aspect of lifelong learning at local, regional and national level; (f) enterprises, social partners and their organisations at all levels, including trade organisations and chambers of commerce and industry; (g) bodies providing guidance, counselling and information services relating to any aspect of lifelong learning; (h) associations working in the field of lifelong learning, including students', trainees', pupils', teachers', parents' and adult learners' associations; (i) research centres and bodies concerned with lifelong learning issues; (j) non-profit organisations, voluntary bodies, non-governmental organisations (NGOs). Article 5 Community actions 1. (a) the mobility of individuals in lifelong learning; (b) bilateral and multilateral partnerships; (c) multilateral projects especially designed to promote quality in education and training systems through the transnational transfer of innovation; (d) unilateral and national projects; (e) multilateral projects and networks; (f) observation and analysis of policies and systems in the field of lifelong learning, the establishment and regular improvement of reference material, including surveys, statistics, analyses and indicators, action to support transparency and recognition of qualifications and prior learning, and action to support cooperation in quality assurance; (g) operating grants to support certain operational and administrative costs of institutions and associations active in the field covered by the Lifelong Learning Programme; (h) other initiatives aimed at promoting the objectives of the Lifelong Learning Programme (accompanying measures). 2. Community support may be awarded for preparatory visits in respect of any of the actions set out in this Article. 3. The Commission may organise such seminars, colloquia or meetings as are likely to facilitate the implementation of the Lifelong Learning Programme, and undertake appropriate information, publication and dissemination actions and actions to increase awareness of the Programme, as well as programme monitoring and evaluation. 4. The actions referred to in this Article may be implemented by means of calls for proposals, calls for tenders, or directly by the Commission. Article 6 Tasks of the Commission and the Member States 1. The Commission shall ensure the effective and efficient implementation of the Community actions provided for by the Lifelong Learning Programme. 2. (a) take the necessary steps to ensure the efficient running of the Lifelong Learning Programme at national level, involving all the parties concerned with aspects of lifelong learning in accordance with national practice or legislation; (b) establish or designate and monitor an appropriate structure for the coordinated management of the implementation of the Lifelong Learning Programme's actions at national level (national agencies), including budgetary management, in conformity with the provisions of Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002 and of Article 38 of Regulation (EC, Euratom) No 2342/2002, in accordance with the following criteria: (i) an organisation established or designated as a national agency shall have legal personality or be part of an entity having legal personality, and be governed by the law of the Member State concerned. A ministry may not be designated as a national agency; (ii) each national agency must have adequate staff to fulfil its tasks, with professional and linguistic capacities appropriate for work in an environment of international cooperation in the field of education and training; (iii) it must have an appropriate infrastructure, in particular as regards informatics and communications; (iv) it must operate in an administrative context which enables it to carry out its tasks satisfactorily and to avoid conflicts of interest; (v) it must be in a position to apply the financial management rules and contractual conditions laid down at Community level; (vi) it must offer adequate financial guarantees, issued preferably by a public authority, and its management capacity must be appropriate to the level of Community funds it will be called upon to manage; (c) take responsibility for the proper management by the national agencies referred to in point (b) of credits transferred to national agencies to support projects, and in particular for the respect by national agencies of the principles of transparency, equality of treatment and of the avoidance of double-funding with other sources of Community funds, and of the obligation to monitor projects and to recover any funds due for reimbursement by beneficiaries; (d) take the necessary steps to ensure the appropriate audit and financial overseeing of the national agencies referred to in point (b), and in particular: (i) before the national agency starts work, provide the Commission with the necessary assurances as to the existence, relevance and proper operation within it, in accordance with the rules of sound financial management, of the procedures to be applied, the control systems, the accounting systems and the procurement and grant award procedures; (ii) provide the Commission with a declaration of assurance each year as to the reliability of the financial systems and procedures of the national agencies, and the probity of their accounts; (e) in the event of irregularity, negligence or fraud imputable to a national agency established or designated under point (b), and where this gives rise to claims by the Commission on the national agency which are not completely recovered, be responsible for the funds not recovered; (f) designate upon request from the Commission the institutions or organisations providing learning opportunities, or the types of such institutions or organisations, to be considered eligible to participate in the Lifelong Learning Programme in their respective territories; (g) endeavour to adopt all appropriate measures to remove legal and administrative obstacles to the proper functioning of the Lifelong Learning Programme; (h) take steps to ensure that potential synergies with other Community programmes and financial instruments and with other relevant programmes operating in the Member State in question are achieved at national level. 3. (a) the transition between the actions carried out within the context of the preceding programmes in the fields of education, training and lifelong learning and those to be implemented under the Lifelong Learning Programme; (b) the adequate protection of the Communities' financial interests, in particular by introducing effective, proportionate and dissuasive measures, administrative checks and penalties; (c) the wide dissemination of information, publicity and follow-up with regard to actions supported under the Lifelong Learning Programme; (d) the collection, analysis and processing of available data required to measure the results and effects of the programme, and to monitor and evaluate activities as referred to in Article 15; (e) the dissemination of the results of the previous generation of education and training programmes and of the Lifelong Learning Programme. Article 7 Participation of third countries 1. (a) EFTA countries which are members of the EEA, in accordance with the conditions laid down in the EEA Agreement; (b) the candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and general terms and conditions laid down in the framework agreements concluded with these countries for their participation in Community programmes; (c) the countries of the Western Balkans, in accordance with the provisions to be determined with these countries following the establishment of framework agreements providing for their participation in Community programmes; (d) the Swiss Confederation, on the basis of a bilateral agreement to be concluded with that country. 2. Key activity 1 of the Jean Monnet programme referred to in Article 3(3)(a) shall also be open to higher education institutions in any other third country. 3. Third countries participating in the Lifelong Learning Programme shall be subject to all the obligations and shall fulfil all the tasks set out in this Decision in relation to Member States. Article 8 International cooperation Under the Lifelong Learning Programme, and in accordance with Article 9, the Commission may cooperate with third countries and with the competent international organisations, in particular the Council of Europe, the Organisation for Economic Cooperation and Development (OECD) and the United Nations Educational, Scientific and Cultural Organization (UNESCO). CHAPTER II Implementation of the Lifelong Learning Programme Article 9 Implementing measures 1. (a) the annual plan of work including priorities; (b) the annual allocations and the distribution of funds between and within the sub-programmes; (c) the general guidelines for implementing the sub-programmes (including decisions concerning the nature of the actions, their duration and funding level), the selection criteria and procedures; (d) the Commission's proposals for the selection of applications for multilateral projects and networks as referred to in Article 33(1)(b) and (c); (e) the Commission's proposals for the selection of applications for actions set out in Article 5(1)(e), not covered by point (d) of this paragraph, and in Article 5(1)(f), (g) and (h), for which the Community support proposed exceeds EUR 1 million; (f) the definition of the respective roles and responsibilities of the Commission, the Member States and the national agencies regarding the National agency procedure as set out in the Annex; (g) the distribution of funds among the Member States for the actions to be managed through the National agency procedure as set out in the Annex; (h) the arrangements for ensuring internal consistency within the Lifelong Learning Programme; (i) the arrangements for monitoring and evaluating the Lifelong Learning Programme and the sub-programmes and for the dissemination and transfer of results. 2. The measures necessary for the implementation of all matters other than those specified in paragraph 1 shall be adopted in accordance with the procedure referred to in Article 10(3). Article 10 Committee procedure 1. The Commission shall be assisted by a Committee, hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The Committee shall adopt its Rules of Procedure. 5. Member States may not be represented by persons employed in, or having operational responsibility for, national agencies referred to in Article 6(2)(b). Article 11 Social partners 1. Whenever the Committee is consulted on any matter concerning the application of this Decision in relation to vocational education and training, representatives of the social partners, appointed by the Commission on the basis of proposals from the European social partners, may participate in the work of the Committee as observers. The number of such observers shall be equal to the number of representatives of the Member States. 2. Such observers shall have the right to request that their position be recorded in the minutes of the meeting of the Committee. Article 12 Horizontal policies (a) promoting an awareness of the importance of cultural and linguistic diversity within Europe, as well as of the need to combat racism, prejudice and xenophobia; (b) making provision for learners with special needs, and in particular by helping to promote their integration into mainstream education and training; (c) promoting equality between men and women and contributing to combating all forms of discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. Article 13 Consistency and complementarity with other policies 1. The Commission shall, in cooperation with the Member States, ensure overall consistency and complementarity with the Education and Training 2010 Work Programme and other relevant Community policies, instruments and actions, in particular those in the field of culture, the media, youth, research and development, employment, recognition of qualifications, enterprise, environment, ICT and the Community's statistical programme. The Commission shall, in cooperation with the Member States, ensure an efficient link-up between the Lifelong Learning Programme and the programmes and actions in the area of education and training undertaken within the framework of the Community's pre-accession instruments and other cooperation with third countries and the competent international organisations. 2. The Commission shall keep the Committee regularly informed about other relevant Community initiatives taken in the field of lifelong learning, including cooperation with third countries and international organisations. 3. In implementing actions under the Lifelong Learning Programme, the Commission and the Member States shall have regard to the priorities set out in the integrated guidelines for employment adopted by the Council as part of the Lisbon partnership for growth and jobs. 4. In partnership with the European social partners, the Commission shall endeavour to develop an appropriate coordination between the Lifelong Learning Programme and the social dialogue at Community level, including in the different sectors of the economy. 5. In implementing the Lifelong Learning Programme, the Commission shall secure the assistance as appropriate of the European Centre for the Development of Vocational Training (Cedefop) in areas related to its competence and in accordance with the arrangements set out in Regulation (EEC) No 337/75 of the Council (17). Where appropriate, the Commission may also secure the support of the European Training Foundation within the scope of its mandate and in accordance with the arrangements set out in Council Regulation (EEC) No 1360/90 (18). 6. The Commission shall keep the Advisory Committee on Vocational Training regularly informed of relevant progress in the area of vocational education and training. CHAPTER III Financial provisions  Evaluation Article 14 Funding 1. The indicative financial envelope for the implementation of this Decision for the period of seven years as from 1 January 2007 is set at EUR 6 970 000 000. Within this envelope, the amounts to be allocated to the Comenius, Erasmus, Leonardo da Vinci and Grundtvig programmes shall not be less than as set out in point B.11 of the Annex. Those allocations may be amended by the Commission in accordance with the procedure referred to in Article 10(2). 2. Up to 1 % of the allocations of the Lifelong Learning Programme may be used to support the participation in partnership, project and network actions organised under the Lifelong Learning Programme of partners from third countries which do not participate in the Lifelong Learning Programme under the provisions of Article 7. 3. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 15 Monitoring and evaluation 1. The Commission shall, in cooperation with the Member States, regularly monitor and evaluate the Lifelong Learning Programme against its objectives. 2. The Commission shall arrange for regular independent external evaluations of the Lifelong Learning Programme and shall regularly publish statistics for monitoring progress. 3. The findings of the monitoring and evaluation of the Lifelong Learning Programme and the previous generation of education and training programmes shall be taken into account when implementing the Programme. 4. Member States shall submit to the Commission, by 30 June 2010 and 30 June 2015 respectively, reports on the implementation and the impact of the Lifelong Learning Programme. 5. (a) an interim evaluation report on the qualitative and quantitative aspects of the implementation of the Lifelong Learning Programme, including an analysis of the results achieved, by 31 March 2011; (b) a communication on the continuation of the Lifelong Learning Programme by 31 December 2011; (c) an ex post evaluation report by 31 March 2016. TITLE II THE SUB-PROGRAMMES CHAPTER I The Comenius programme Article 16 Access to the Comenius programme (a) pupils in school education up to the end of upper secondary education; (b) schools, as specified by Member States; (c) teachers and other staff within those schools; (d) associations, non-profit organisations, NGOs and representatives of those involved in school education; (e) persons and bodies responsible for the organisation and delivery of education at local, regional and national levels; (f) research centres and bodies concerned with lifelong learning issues; (g) higher education institutions; (h) bodies providing guidance, counselling and information services relating to any aspect of lifelong learning. Article 17 Objectives of the Comenius programme 1. (a) to develop knowledge and understanding among young people and educational staff of the diversity of European cultures and languages and its value; (b) to help young people acquire the basic life-skills and competences necessary for their personal development, for future employment and for active European citizenship. 2. (a) to improve the quality and to increase the volume of mobility involving pupils and educational staff in different Member States; (b) to improve the quality and to increase the volume of partnerships between schools in different Member States, so as to involve at least 3 million pupils in joint educational activities during the period of the programme; (c) to encourage the learning of modern foreign languages; (d) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning; (e) to enhance the quality and European dimension of teacher training; (f) to support improvements in pedagogical approaches and school management. Article 18 Actions of the Comenius programme 1. (a) mobility of individuals as referred to in Article 5(1)(a). In arranging for or supporting the organisation of such mobility, the necessary preparatory measures shall be adopted and care shall be taken to ensure that adequate supervision, advice and support is available for individuals in mobility. Such mobility may include: (i) exchanges of pupils and staff; (ii) mobility to schools for pupils and placements in schools or enterprises for educational staff; (iii) participation in training courses for teachers and other educational staff; (iv) study and preparatory visits for mobility, partnership, project or network activities; (v) assistantships for teachers and potential teachers. (b) development of partnerships, as referred to in Article 5(1)(b), between: (i) schools, with a view to developing joint learning projects for pupils and their teachers (Comenius school partnerships); (ii) organisations responsible for any aspect of school education, with a view to fostering inter-regional cooperation, including border region cooperation (Comenius-Regio partnerships); (c) multilateral projects as referred to in Article 5(1)(e). They may include projects aimed at: (i) developing, promoting and disseminating educational best practices, including new teaching methods or materials; (ii) developing or exchanging experience on systems of providing information or guidance particularly adapted to the learners, teachers and other staff concerned by the Comenius programme; (iii) developing, promoting and disseminating new teacher training courses or course content; (d) multilateral networks as referred to in Article 5(1)(e). They may include networks aimed at: (i) developing education in the discipline or subject area in which they operate, for their own benefit and for that of education more widely; (ii) acquiring and disseminating relevant good practice and innovation; (iii) providing content support to projects and partnerships set up by others; (iv) promoting the development of needs analysis and its practical applications within school education; (e) other initiatives aimed at promoting the objectives of the Comenius programme as referred to in Article 5(1)(h) (accompanying measures). 2. The operational details of the actions referred to in paragraph 1 shall be decided in accordance with the procedure referred to in Article 10(2). Article 19 Amount allocated to the Comenius programme Not less than 80 % of the amount allocated to the Comenius programme shall be devoted to support for mobility as referred to in Article 18(1)(a) and for Comenius partnerships as set out in Article 18(1)(b). CHAPTER II The Erasmus programme Article 20 Access to the Erasmus programme (a) students and trainees learning in all forms of tertiary level education and training; (b) higher education institutions, as specified by Member States; (c) teachers, trainers and other staff within those institutions; (d) associations and representatives of those involved in higher education, including relevant student, university, and teacher/trainer associations; (e) enterprises, social partners and other representatives of working life; (f) public and private bodies, including non-profit organisations and NGOs, responsible for the organisation and delivery of education and training at local, regional and national levels; (g) research centres and bodies concerned with lifelong learning issues; (h) bodies providing guidance, counselling and information services relating to any aspect of lifelong learning. Article 21 Objectives of the Erasmus programme 1. (a) to support the achievement of a European Area of Higher Education; (b) to reinforce the contribution of higher education and advanced vocational education to the process of innovation. 2. (a) to improve the quality and to increase the volume of student and teaching staff mobility throughout Europe, so as to contribute to the achievement by 2012 of at least 3 million individual participants in student mobility under the Erasmus programme and its predecessor programmes; (b) to improve the quality and to increase the volume of multilateral cooperation between higher education institutions in Europe; (c) to increase the degree of transparency and compatibility between higher education and advanced vocational education qualifications gained in Europe; (d) to improve the quality and to increase the volume of cooperation between higher education institutions and enterprises; (e) to facilitate the development of innovative practices in education and training at tertiary level, and their transfer, including from one participating country to others; (f) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning. Article 22 Actions of the Erasmus programme 1. (a) mobility of individuals as referred to in Article 5(1)(a). Such mobility may include: (i) mobility of students for the purposes of studying or training in Member States in higher education institutions, as well as placements in enterprises, training centres, research centres or other organisations; (ii) mobility of teaching staff in higher education institutions in order to teach or receive training in a partner institution abroad; (iii) mobility of other staff in higher education institutions and staff of enterprises for purposes of training or teaching; (iv) Erasmus intensive programmes organised on a multilateral basis. Support may also be awarded to the home and host higher education institutions or enterprises for action to ensure quality at all stages of the mobility arrangements, including preparatory and refresher language courses. (b) multilateral projects, as referred to in Article 5(1)(e), focusing inter alia on innovation, experimentation and the exchange of good practice in the areas mentioned in the specific and operational objectives; (c) multilateral networks, as referred to in Article 5(1)(e), run by consortia of higher education institutions and representing a discipline or a cross-disciplinary field, (Erasmus thematic networks) which aim to develop new learning concepts and competences. Such networks may also include representatives from other public bodies or from enterprises or associations; (d) other initiatives aimed at promoting the objectives of the Erasmus programme as referred to in Article 5(1)(h) (accompanying measures). (a) students in higher education institutions who, enrolled at least in the second year, spend a study period in another Member State within the framework of the mobility action of the Erasmus programme, regardless whether they have been awarded financial support under that programme. Such periods shall be fully recognised under the interinstitutional agreements between the sending and host institutions. The host institutions shall not charge tuition fees to such students; (b) students enrolled on Joint Masters programmes and engaged in mobility; (c) students in higher education institutions taking part in placements. 3. The operational details of the actions set out in paragraph 1 shall be decided in accordance with the procedure referred to in Article 10(2). Article 23 Amount allocated to the Erasmus programme Not less than 80 % of the amount allocated to the Erasmus programme shall be devoted to support for mobility as referred to in Article 22(1)(a). CHAPTER III The Leonardo da Vinci programme Article 24 Access to the Leonardo da Vinci programme (a) people learning in all forms of vocational education and training except at tertiary level; (b) people in the labour market; (c) institutions or organisations providing learning opportunities in the fields covered by the Leonardo da Vinci programme; (d) teachers, trainers and other staff within those institutions or organisations; (e) associations and representatives of those involved in vocational education and training, including trainees', parents' and teachers' associations; (f) enterprises, social partners and other representatives of working life, including chambers of commerce and other trade organisations; (g) bodies providing guidance, counselling and information services relating to any aspect of lifelong learning; (h) persons and bodies responsible for systems and policies concerning any aspect of vocational education and training at local, regional and national level; (i) research centres and bodies concerned with lifelong learning issues; (j) higher education institutions; (k) non-profit organisations, voluntary bodies, NGOs. Article 25 Objectives of the Leonardo da Vinci programme 1. (a) to support participants in training and further training activities in the acquisition and the use of knowledge, skills and qualifications to facilitate personal development, employability and participation in the European labour market; (b) to support improvements in quality and innovation in vocational education and training systems, institutions and practices; (c) to enhance the attractiveness of vocational education and training and mobility for employers and individuals and to facilitate the mobility of working trainees. 2. (a) to improve the quality and to increase the volume of mobility throughout Europe of people involved in initial vocational education and training and in continuing training, so as to increase placements in enterprises to at least 80 000 per year by the end of the Lifelong Learning Programme; (b) to improve the quality and to increase the volume of cooperation between institutions or organisations providing learning opportunities, enterprises, social partners and other relevant bodies throughout Europe; (c) to facilitate the development of innovative practices in the field of vocational education and training other than at tertiary level, and their transfer, including from one participating country to others; (d) to improve the transparency and recognition of qualifications and competences, including those acquired through non-formal and informal learning; (e) to encourage the learning of modern foreign languages; (f) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning. Article 26 Actions of the Leonardo da Vinci programme 1. (a) mobility of individuals, as referred to in Article 5(1)(a). In arranging for or supporting the organisation of such mobility, the necessary preparatory measures, including language preparation, shall be adopted and care shall be taken to ensure that adequate supervision and support is available for individuals in mobility. Such mobility may include: (i) transnational placements in enterprises or in training institutions; (ii) placements and exchanges aimed at the further professional development of trainers and guidance counsellors, and at those responsible for training establishments and for training planning and career guidance within enterprises; (b) partnerships, as referred to in Article 5(1)(b), focusing on themes of mutual interest to the participating organisations; (c) multilateral projects, as referred to in Article 5(1)(c), in particular those aimed at improving training systems by focusing on the transfer of innovation involving the linguistic, cultural and legal adaptation to national needs of innovative products and processes developed in different contexts; (d) multilateral projects, as referred to in Article 5(1)(e), aimed at improving training systems by focusing on the development of innovation and good practice; (e) thematic networks of experts and organisations, as referred to in Article 5(1)(e), working on specific issues related to vocational education and training; (f) other initiatives aimed at promoting the objectives of the Leonardo da Vinci programme, as referred to in Article 5(1)(h) (accompanying measures). 2. The operational details of such actions shall be decided in accordance with the procedure referred to in Article 10(2). Article 27 Amounts allocated to the Leonardo da Vinci programme Not less than 60 % of the amounts allocated to the Leonardo da Vinci programme shall be devoted to support for mobility and partnerships as referred to in Article 26(1)(a) and (b). CHAPTER IV The Grundtvig programme Article 28 Access to the Grundtvig programme (a) learners in adult education; (b) institutions or organisations providing learning opportunities in adult education; (c) teachers and other staff within those institutions or organisations; (d) establishments involved in the initial or further training of adult education staff; (e) associations and representatives of those involved in adult education, including learners' and teachers' associations; (f) bodies providing guidance, counselling and information services relating to any aspect of lifelong learning; (g) persons and bodies responsible for systems and policies concerning any aspect of adult education at local, regional and national level; (h) research centres and bodies concerned with lifelong learning issues; (i) enterprises; (j) non-profit organisations, voluntary bodies, NGOs; (k) higher education institutions. Article 29 Objectives of the Grundtvig programme 1. (a) to respond to the educational challenge of an ageing population in Europe; (b) to help provide adults with pathways to improving their knowledge and competences. 2. (a) to improve the quality and accessibility of mobility throughout Europe of individuals involved in adult education and to increase its volume so as to support the mobility of at least 7 000 such individuals per year by 2013; (b) to improve the quality and to increase the volume of cooperation between organisations involved in adult education throughout Europe; (c) to assist people from vulnerable social groups and in marginal social contexts, in particular older people and those who have left education without basic qualifications, in order to give them alternative opportunities to access adult education; (d) to facilitate the development of innovative practices in adult education and their transfer, including from a participating country to others; (e) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning; (f) to improve pedagogical approaches and the management of adult education organisations. Article 30 Actions of the Grundtvig programme 1. (a) mobility of individuals, as referred to in Article 5(1)(a). In arranging for or supporting the organisation of such mobility, the necessary preparatory measures shall be adopted and care shall be taken to ensure that adequate supervision and support is available for individuals in mobility. Such mobility may include visits, assistantships and exchanges for participants in formal and non-formal adult education, including the training and professional development of adult education staff, especially in synergy with partnerships and projects; (b) partnerships, as referred to in Article 5(1)(b), known as Grundtvig learning partnerships, focusing on themes of mutual interest to the participating organisations; (c) multilateral projects, as referred to in Article 5(1)(e), aimed at improving adult education systems through the development and transfer of innovation and good practice; (d) thematic networks of experts and organisations, as referred to in Article 5(1)(e), known as Grundtvig networks, working in particular on: (i) developing adult education in the discipline, subject area or management aspect to which they relate; (ii) identifying, improving and disseminating relevant good practice and innovation; (iii) providing content support to projects and partnerships set up by others and facilitating interactivity between such projects and partnerships; (iv) promoting the development of needs analysis and quality assurance within adult education; (e) other initiatives aimed at promoting the objectives of the Grundtvig programme, as referred to in Article 5(1)(h) (accompanying measures). 2. The operational details of such actions shall be decided in accordance with the procedure referred to in Article 10(2). Article 31 Amounts allocated to the Grundtvig programme Not less than 55 % of the amounts allocated to the Grundtvig programme shall be devoted to support for mobility and partnerships as referred to in Article 30(1)(a) and (b). CHAPTER V The transversal programme Article 32 Objectives of the transversal programme 1. (a) to promote European cooperation in fields covering two or more sectoral sub-programmes; (b) to promote the quality and transparency of Member States' education and training systems. 2. (a) to support policy development and cooperation at European level in lifelong learning, notably in the context of the Lisbon process and Education and Training 2010 Work Programme, as well as the Bologna and Copenhagen processes and their successors; (b) to ensure an adequate supply of comparable data, statistics and analyses to underpin lifelong learning policy development, as well as to monitor progress towards objectives and targets in lifelong learning, and to identify areas for particular attention; (c) to promote language learning and to support linguistic diversity in the Member States; (d) to support the development of innovative ICT-based content, services, pedagogies and practice for lifelong learning; (e) to ensure that the results of the Lifelong Learning Programme are appropriately recognised, demonstrated and implemented on a wide scale. Article 33 Actions of the transversal programme 1. (a) individual mobility, as referred to in Article 5(1)(a), including study visits for experts and officials designated by national, regional and local authorities, for directors of education and training establishments and guidance and experience accreditation services, and for social partners; (b) multilateral projects, as referred to in Article 5(1)(e), aimed at preparing and testing policy proposals developed at Community level and innovation in lifelong learning; (c) multilateral networks, as referred to in Article 5(1)(e), of experts and/or institutions working together on policy issues. Such networks may include: (i) thematic networks working on issues related to the content of lifelong learning or to lifelong learning methodologies and policies. Such networks may observe, exchange, identify and analyse good practice and innovation, and make proposals for a better and wider use of such practices across the Member States; (ii) forums on strategic issues in lifelong learning; (d) observation and analysis of policies and systems in the field of lifelong learning, as referred to in Article 5(1)(f), which may include: (i) studies and comparative research; (ii) development of indicators and statistical surveys, including support for work undertaken in the field of lifelong learning in cooperation with Eurostat; (iii) support for the operation of the Eurydice network and funding of the Eurydice European Unit set up by the Commission; (e) action to support transparency and recognition of qualifications and competences including those acquired through non-formal and informal learning, information and guidance on mobility for learning purposes, and cooperation in quality assurance, as referred to in Article 5(1)(f), which may include: (i) networks of organisations which facilitate mobility and recognition, such as Euroguidance and National Academic Recognition Information Centres (NARICs); (ii) support for transnational web-based services such as Ploteus; (iii) activities under the Europass initiative in accordance with Decision No 2241/2004/EC; (f) other initiatives, as referred to in Article 5(1)(h) (accompanying measures), including peer-learning activities aimed at promoting the objectives of the key activity referred to in Article 3(2)(a). 2. (a) multilateral projects, as referred to in Article 5(1)(e), aimed, inter alia, at: (i) developing new language learning materials, including online courses, and instruments for language testing; (ii) developing tools and courses for training language teachers, trainers and other staff; (b) multilateral networks as referred to in Article 5(1)(e), in the field of language learning and linguistic diversity; (c) other initiatives in line with the objectives of the Lifelong Learning Programme, as referred to in Article 5(1)(h), including activities to make language learning more attractive to learners through the mass media and/or marketing, publicity and information campaigns, as well as conferences, studies and the development of statistical indicators in the field of language learning and linguistic diversity. 3. (a) multilateral projects, as referred to in Article 5(1)(e), aimed at the development and distribution, as appropriate, of innovative methods, contents, services and environments; (b) multilateral networks as referred to in Article 5(1)(e), aimed at sharing and exchanging knowledge, experience and good practice; (c) other action aimed at improving lifelong learning policy and practice, as described in Article 5(1)(f), which may include mechanisms for evaluation, observation, benchmarking, quality improvement and the analysis of trends with respect to technology and pedagogy. 4. (a) unilateral and national projects, as referred to in Article 5(1)(d); (b) multilateral projects, as referred to in Article 5(1)(e), aimed inter alia at: (i) supporting the exploitation and implementation of innovative products and processes; (ii) stimulating cooperation between projects operating in the same field; (iii) developing good practice with regard to dissemination methods; (c) the establishment of reference material as referred to in Article 5(1)(f), which may include the collection of relevant statistical data and studies in the field of dissemination, the exploitation of results and the exchange of good practice. CHAPTER VI The Jean Monnet programme Article 34 Access to the Jean Monnet programme (a) students and researchers in the field of European integration in all forms of higher education within and outside the Community; (b) higher education institutions within and outside the Community as recognised within their own countries; (c) teachers and other staff within those institutions; (d) associations and representatives of those involved in education and training within and outside the Community; (e) public and private bodies responsible for the organisation and delivery of education and training at local, regional and national levels; (f) research centres and bodies concerned with issues relating to European integration within and outside the Community. Article 35 Objectives of the Jean Monnet programme 1. (a) to stimulate teaching, research and reflection activities in the field of European integration studies; (b) to support the existence of an appropriate range of institutions and associations focusing on issues relating to European integration and on education and training in a European perspective. 2. (a) to stimulate excellence in teaching, research and reflection in European integration studies in higher education institutions within and outside the Community; (b) to enhance knowledge and awareness among specialist academics and among European citizens generally of issues relating to European integration; (c) to support key European institutions dealing with issues relating to European integration; (d) to support the existence of high-quality European institutions and associations active in the fields of education and training. Article 36 Actions of the Jean Monnet programme 1. (a) unilateral and national projects, as referred to in Article 5(1)(d), which may include: (i) Jean Monnet Chairs, centres of excellence and teaching modules; (ii) associations of professors, other teachers in higher education, and researchers specialising in European integration; (iii) support for young researchers specialising in European integration studies; (iv) information and research activities relating to the Community with the aim of promoting discussion, reflection and knowledge about the process of European integration; (b) multilateral projects and networks, as referred to in Article 5(1)(e), which may include support for the establishment of multilateral research groups in the field of European integration. 2. (a) the College of Europe (Bruges and Natolin campuses); (b) the European University Institute, Florence; (c) the European Institute of Public Administration, Maastricht; (d) the Academy of European Law, Trier; (e) the European Agency for Development in Special Needs Education, Middelfart; (f) the International Centre for European Training (CIFE), Nice. 3. Under the key activity referred to in Article 3(3)(c), operating grants as referred to in Article 5(1)(g) may be awarded to support certain operational and administrative costs of European institutions or associations active in the fields of education and training. 4. Grants may be awarded on an annual basis or on a renewable basis within a framework partnership agreement with the Commission. Article 37 Amounts allocated to the Jean Monnet programme Not less than 16 % of the amounts allocated to the Jean Monnet programme shall be devoted to support for the key activity referred to in Article 3(3)(a), not less than 65 % to the key activity referred to in Article 3(3)(b), and not less than 19 % to the key activity referred to in Article 3(3)(c). TITLE III Transitional and final provisions Article 38 TRANSITIONAL AND FINAL PROVISIONS 1. Actions which are initiated on or before 31 December 2006 on the basis of Decision 1999/382/EC, Decision No 253/2000/EC, Decision No 2318/2003/EC, Decision No 791/2004/EC or Decision No 2241/2004/EC, shall be administered in conformity with the provisions of those Decisions, with the exception that the committees established by those Decisions shall be replaced by the committee established by Article 10 of this Decision. 2. As provided for by Article 18 of Regulation (EC, Euratom) No 1605/2002, the appropriations corresponding to assigned revenue arising from the repayment of amounts wrongly paid pursuant to Decision 1999/382/EC, Decision No 253/2000/EC, Decision No 2318/2003/EC, Decision No 791/2004/EC or Decision No 2241/2004/EC, may be made available to the Lifelong Learning Programme. Article 39 Entry into force This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 15 November 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President P. LEHTOMÃ KI (1) OJ C 221, 8.9.2005, p. 134. (2) OJ C 164, 5.7.2005, p. 59. (3) Opinion of the European Parliament delivered on 25 October 2005 (not yet published in the OJ, Council Common Position delivered on 24 July 2006 (OJ C 251 E, 17.10.2006, p. 37), Position of the European Parliament delivered on 25 October 2006 (not yet published in the OJ). (4) OJ L 146, 11.6.1999, p. 33. Decision as last amended by Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (5) OJ L 28, 3.2.2000, p. 1. Decision as last amended by Regulation (EC) No 885/2004. (6) OJ L 345, 31.12.2003, p. 9. (7) OJ L 138, 30.4.2004, p. 31. (8) OJ L 390, 31.12.2004, p. 6. (9) OJ L 345, 31.12.2003, p. 1. (10) OJ C 163, 9.7.2002, p. 1. (11) OJ C 13, 18.1.2003, p. 2. (12) OJ C 293 E, 28.11.2002, p. 103. (13) OJ L 248, 16.9.2002, p. 1. (14) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1248/2006 (OJ L 227, 19.8.2006, p. 3). (15) OJ C 139, 14.6.2006, p. 1. (16) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (17) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 2051/2004 (OJ L 355, 1.12.2004, p. 1). (18) OJ L 131, 23.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1648/2003 (OJ L 245, 29.9.2003, p. 22). ANNEX ADMINISTRATIVE AND FINANCIAL PROVISIONS A. Administrative provisions Procedures for the proposal and selection of the actions contained in the Lifelong Learning Programme are as follows: 1. National agency procedure 1.1. Procedure 1The following actions, under which the selection decisions are taken by the appropriate national agencies, shall be managed through the National agency procedure 1: (a) the mobility of individuals in lifelong learning, as referred to in Article 5(1)(a); (b) bilateral and multilateral partnerships, as referred to in Article 5(1)(b); (c) unilateral and national projects, as referred to in Article 5(1)(d), where these are funded under Article 33(4)(a). Requests for financial assistance submitted under these actions shall be directed to the appropriate national agencies designated by the Member States in accordance with Article 6(2)(b). The national agencies shall carry out the selection and allocate financial assistance to the applicants selected in accordance with the general guidelines to be established under Article 9(1)(c). The national agencies shall distribute grants to beneficiaries located in their respective Member States. Each partner in a bilateral or multilateral partnership shall receive funding direct from its respective national agency. 1.2. Procedure 2The following action, under which the selection decisions are taken by the Commission, but evaluation and contracting procedures are undertaken by the appropriate national agencies, shall be managed through the National agency procedure 2:  multilateral projects, as referred to in Article 5(1)(c). Requests for financial assistance submitted under this action shall be directed to the national agency designated by the Member State of the coordinator of the project in accordance with Article 6(2)(b).The national agency of the Member State of the coordinator of the project shall carry out the evaluation of applications and submit to the Commission a shortlist of applications which it proposes to accept. The Commission shall decide upon the shortlist proposed, following which the national agency shall allocate the appropriate financial assistance to the applicants selected in accordance with the general guidelines to be established under Article 9(1)(c). Before submitting the shortlist to the Commission, the national agency of the country in which the project is coordinated shall liaise with those in the countries of all the other project partners. The national agencies shall distribute grants to selected project coordinators located in their respective Member States, which shall be responsible for distributing the funds to the partners involved in the projects. 2. Commission procedure (a) unilateral and national projects, as referred to in Article 5(1)(d), except those funded under Article 33(4)(a); (b) multilateral projects and networks, as referred to in Article 5(1)(e); (c) observation and analysis of policies and systems in the field of lifelong learning, the establishment of reference material, including surveys, statistics, analyses and indicators, and action to support transparency and recognition of qualifications and prior learning, as referred to in Article 5(1)(f); (d) operating grants, as referred to in Article 5(1)(g); (e) other initiatives aimed at promoting the objectives of the Lifelong Learning Programme, as referred to in Article 5(1)(h) (accompanying measures). Requests for financial assistance submitted under these actions shall be directed to the Commission, which shall carry out the selection and allocate financial assistance to the applicants selected in accordance with the general guidelines to be established under Article 9(1)(c). B. Financial provisions The Commission shall ensure that the financial and administrative requirements placed on beneficiaries of grants awarded under the Lifelong Learning Programme are proportionate to the level of the grant. In particular, the Commission shall ensure that the financial rules and the application and reporting requirements for individual mobility and for partnerships remain user-friendly and sufficiently simple not to restrict access for less advantaged individuals and the institutions or organisations that work with them.  the contracting parties,  the duration of the contract, which shall be the period of eligibility of the expenditure,  the maximum amount of funding awarded,  a summary description of the action involved,  reporting and audit access requirements. Also such criteria shall enable the national agencies to provide that co-financing provided by beneficiaries may take the form of contributions in kind. These shall be verifiable as to fact, but need not be the subject of financial evaluation. 1. Actions managed through the National agency procedure 1.1. The Community funds intended to provide financial support under the actions to be managed through the National agency procedure in accordance with section A point 1.1 of this Annex, are to be allocated among the Member States in accordance with formulae determined by the Commission in accordance with Article 10(2), which may include the following elements: (a) a minimum amount allocated to each Member State, to be determined in accordance with budgetary availability for the action concerned; (b) the remainder will be allocated to the various Member States on the basis of: (i) each Member State's total number of:  pupils and teachers in school education for the school partnerships and mobility actions of the Comenius programme set out in Article 18(1)(a) and (b),  students and/or graduates in higher education for the mobility of students and intensive programmes actions of the Erasmus programme set out in Article 22(1)(a)(i) and (iv),  teachers in higher education institutions for the mobility of teachers and the mobility of other staff actions of the Erasmus programme set out in Article 22(1)(a)(ii) and (iii),  overall population and number of 15 to 35 year olds in relation to it, for the mobility, partnership and multilateral project actions of the Leonardo da Vinci programme set out in Article 26(1)(a), (b) and (c),  adults for the mobility and partnership actions of the Grundtvig programme set out in Article 30(1)(a) and (b); (ii) the difference in the cost of living between the Member States; (iii) the distance between the capital cities of each of the Member States; (iv) the level of demand and/or take-up for the action concerned within each Member State. 1.2. These formulae should, as far as possible, be neutral with respect to the different education and training systems of the Member States. 1.3. The Community funds thus distributed shall be administered by the national agencies provided for in Article 6(2)(b). 1.4. The Commission, acting in cooperation with the Member States, shall take the necessary measures to encourage balanced participation at Community, national and, where appropriate, regional level and, where appropriate, across the various fields of study. The proportion allocated to these measures shall not exceed 5 % of the annual allocations for financing each of the actions in question. 2. Designation of beneficiaries The institutions listed in Article 36(2) of this Decision are hereby designated beneficiaries of grants under the Lifelong Learning Programme, in accordance with Article 168 of Regulation (EC, Euratom) No 2342/2002. The constituent national units of the NARIC network, the Eurydice network, the Euroguidance network, the National Support Services for the eTwinning Action and the Europass National Centres act as instruments to implement the programme at national level, in conformity with the provisions of Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002 and of Article 38 of Regulation (EC, Euratom) No 2342/2002. 3. Types of beneficiary In accordance with Article 114(1) of Regulation (EC, Euratom) No 1605/2002, grants may be awarded to legal persons or to natural persons. In the case of natural persons, these may take the form of scholarships. 4. Flat-rate grants, scales of unit costs and prizes Flat-rate grants and/or scales of unit costs, as provided for in Article 181(1) of Regulation (EC, Euratom) No 2342/2002 may be used in the case of the actions referred to in Article 5. Flat-rate grants may be used up to a maximum of EUR 25 000 per grant. They may be combined up to a maximum of EUR 100 000 and/or used in conjunction with scales of unit costs. The Commission may provide for the award of prizes in relation to activities undertaken in the framework of the Lifelong Learning Programme. 5. Procurement Where the implementation of actions supported under the Lifelong Learning Programme requires the beneficiary to have recourse to procurement procedures, the procedures for low-value contracts set out in Article 129 of Regulation (EC, Euratom) No 2342/2002 shall apply. 6. Partnership agreements Where actions under the Lifelong Learning Programme are supported by means of framework partnership grants, pursuant to Article 163 of Regulation (EC, Euratom) No 2342/2002, such partnerships may be selected and funded for a four-year period, subject to a lightweight renewal procedure. 7. Public institutions or organisations providing learning opportunities All schools and higher education institutions specified by Member States, and all institutions or organisations providing learning opportunities which have received over 50 % of their annual revenues from public sources over the last two years, or which are controlled by public bodies or their representatives, shall be treated by the Commission as having the necessary financial, professional and administrative capacity, together with the necessary financial stability, to carry out projects under the Lifelong Learning Programme; they shall not be required to present further documentation to demonstrate this. Such institutions or organisations may be exempted from auditing requirements pursuant to Article 173(4) of Regulation (EC, Euratom) No 2342/2002. 8. Bodies pursuing an objective of general European interest Where operating grants are awarded under the Lifelong Learning Programme to bodies pursuing an objective of general European interest as defined in Article 162 of Regulation (EC, Euratom) No 2342/2002, these shall, in accordance with Article 113(2) of Regulation (EC, Euratom) No 1605/2002, not be subject on renewal to the principle of gradual decrease. 9. Applicants' professional competencies and qualifications The Commission may decide in accordance with Article 176(2) of Regulation (EC, Euratom) No 2342/2002 that specified categories of beneficiaries have the professional competences and qualifications required to complete the proposed action or work programme. 10. Participation of partners from third countries Partners from third countries may participate in multilateral projects, networks or partnerships under the terms of Article 14(2) at the discretion of the Commission or the national agency concerned. The decision whether to support such partners shall be based on the degree of added value at European level likely to result from their participation in the project, network or partnership in question. 11. Minimum allocations Comenius 13 % Erasmus 40 % Leonardo da Vinci 25 % Grundtvig 4 % 12. National agencies Community financial assistance shall be provided to support the activities of the national agencies established or designated by the Member States in accordance with Article 6(2)(b). In accordance with Article 38(1) of Regulation (EC, Euratom) No 2342/2002, the function of national agency may, in third countries participating in the Lifelong Learning Programme by virtue of Article 7(1) of this Decision, be discharged of public-sector bodies or private-law bodies with a public-service mission governed by the law of the country concerned. In accordance with the principle of proportionality, certification and reporting requirements will be kept to an appropriate minimum necessary level. 13. Technical assistance The financial envelope of the Lifelong Learning Programme may also cover expenditure related to preparatory actions, monitoring, control, audit and evaluation directly necessary for the implementation of the Programme and for the achievement of its objectives. These may in particular include studies, meetings, information activities, publications, expenditure on informatics networks for the exchange of information and any other expenditure on technical and administrative assistance to which the Commission may need to have recourse for the implementation of the Programme. 14. Anti-fraud provisions Commission decisions taken under Article 9, the contracts and agreements resulting from them, as well as agreements with participating third countries, shall provide in particular for supervision and financial control by the Commission (or any representative authorised by it), including by the European Anti-Fraud Office (OLAF), and for audits by the Court of Auditors, if necessary on-the-spot. Such controls may be carried out with the national agencies as well, where necessary, as with recipients of grants. The beneficiary of an operating grant shall keep available for the Commission all the supporting documents, including the audited financial statement, regarding expenditure incurred during the grant year, for a period of five years following the last payment. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members be made available to the Commission. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the agreement and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission. Commission staff and outside personnel authorised by the Commission shall have appropriate right of access, in particular to the beneficiary's offices and to all the information, including information in electronic format, needed in order to conduct such audits. The Court of Auditors and OLAF shall enjoy the same rights, especially of access, as the Commission. In addition, the Commission may carry out on-the-spot checks and inspections under the Lifelong Learning Programme in accordance with Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (1). For the Community actions financed under this decision, the notion of irregularity referred to in Article 1, paragraph 2 of Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (2) shall mean any infringement of a provision of Community law or any breach of a contractual obligation resulting from an act or omission by an economic operator, which has, or would have, the effect of prejudicing the general budget of the European Communities or allocations managed by them, by an unjustified item of expenditure. (1) OJ L 292, 15.11.1996, p. 2. (2) OJ L 312, 23.12.1995, p. 1.